Citation Nr: 1128730	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-30 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In August 2009, the Board issued a decision denying the appeal.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court issued an Order vacating and remanding the August 2009 Board decision for the reasons set out in the Veteran's and the Secretary's September 2010 Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that this Veteran's bilateral hearing loss was caused by his military service.

2.  The most competent and credible evidence of record shows that this Veteran's tinnitus was caused by his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the awards and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Veteran and his representative contend that the claimant was constantly exposed to acoustic trauma while in Korea and this caused his current bilateral hearing loss and tinnitus.  Specifically, in June 2007 the Veteran stated that he worked around heavy generators, and rode daily in truck convoys across the countryside, which made a great deal of noise as they were not properly muffled.  When riding more than an hour, he would experience problems with ringing in the ears, and was told that there was no treatment.  He believes that he had already lost some of his hearing capacity when he was discharged from service, and was plagued with ringing in the ears as well.  His parents commented on this when he came home.  

In August 2007, the Veteran also stated that he was in combat from time to time, and they were attacked, rocketed and mortared regularly.  He worked around generators in the power plant most of his tour and sometimes would be unable to hear for several hours afterwards.  When he asked the medics about the hearing loss, he was told that there was no treatment and that his ears would toughen up after a few months.  He had nothing in his civilian life that would have damaged his hearing organs.  

Furthermore, at the January 2008 VA examination the Veteran reported that he was a medic, transported linen to different towns, and that the laundry was noisy near the generators.  After service, he worked for General Motors (GM) in a repair ship working on material and soft trim.  He denied recreational noise exposure.  He reported a history of bilateral constant tinnitus. 

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including organic diseases of the nervous system (e.g., sensorineural hearing loss), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to medical evidence of a current disability, the Board notes that the post-service record shows the Veteran being diagnosed with bilateral hearing loss as defined by VA and tinnitus at the January 2008 VA examination.  

As to in-service incurrence of a disease or injury, the Board notes that the Veteran's DD 214 lists his occupational specialty as medical technician, shows he served in Korea during the Korean War, list his last duty assignment as with the 11th Evacuation Hospital, and shows he had over a year of foreign service.  The Board also finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noise from heavy generators, while riding in truck convoys whose trucks that did not have working mufflers, and by exposure to mortar and rock attacks while serving in Korea during the Korean War because these events are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, even though spoken and whispered voice testing were normal at the Veteran's December 1953 separation examination, the Board will nonetheless concede that he had acoustic trauma while on active duty.  

As to medical evidence of a nexus between the in-service injury (i.e., the acoustic trauma) and the current disabilities, the Board finds that the Veteran is both competent and credible to report on the fact that he has had difficulty hearing people talk as well as a ringing and/or buzzing in his ears in-service and ever since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Additionally, the Veteran's wife is competent and credible to report that he had had problems hearing her and other people talk since she met him in 1957.  Id. Furthermore, since tinnitus is observable by a lay person, the Board will also concede that he has had this ringing and/or buzzing in his ears ever since his acoustic trauma while on active duty is tinnitus.  Id.  

On the other hand, the Board cannot concede that the problems the Veteran had hearing people talk in-service and since that time constituted a bilateral hearing loss disability as special medical equipment is required to diagnose hearing loss as defined by VA.  See 38 C.F.R. § 3.385;  See also Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. 

Moreover, the January 2008 VA examiner after a review of the record on appeal and an examination of the claimant opined that his hearing loss and tinnitus were not caused by or a result of military related acoustic trauma.  Specifically, the examiner stated that service treatment records contained only whisper tests which were not a valid assessment of hearing.  While the Veteran reported noise exposure from trucks as well as generators near laundry rooms while on active duty and the examiner conceded that this may have indeed been a noisy environment to work in, the examiner also reported that he could only speculate as to how noisy it may have been as well as how often the exposure actually occurred.  The examiner also noted that the present hearing condition was uncommon regarding the degree of impairment.  Specifically, the overall configuration was not consistent with military related acoustic trauma.  Therefore, it was opined that his current hearing loss was more likely a reflection of long-standing conditions whose severity had progressed over time from significant history of post-military occupational noise in a factory setting for most of his working career.  Regarding tinnitus, the examiner was unable to link the onset with the same time frame as military noise exposure.

On the other hand, after a review of the record on appeal and an examination of the claimant, an examiner from the Silverstein Hearing Center opined that it is certainly likely that the Veteran's hearing loss started in-service.  The examiner reached this conclusion because the Veteran, while on active duty, was exposed to extreme noise from heavy trucks and generators as well as nearby artillery and mortar fire and his post-service employment involved little actual noise exposure despite his working at a GM plant.  The examiner also cited to information provided by National Institute on Deafness and other Communication Disorders regarding the cause of noise induced hearing loss. 

Similarly, after taking an in-service and post-service noise exposure history, a review of the record on appeal, and an examination of the claimant, an examiner from the Hometown Hearing and Audiology opined that it was more likely than not that the Veteran's hearing loss and tinnitus are related to his military noise exposure and these problems may have thereafter been worsened by his civilian job.  It was also opined that, while the Veteran had some hearing loss due to aging, it is greatly exacerbated by the noise he was exposed to during the time in the military.  The examiner based his opinions on case history, configuration of hearing loss, and the onset of tinnitus.  The examiner in support of his conclusion specifically noted that, while whispered voice testing was normal on the claimant's exit examination, these testing provided no frequency specific information and histopathology literature documents the fact that outer hair cell damage in the cochlea occurs prior to an individual ever showing threshold shift on an audiogram.  He also cited to the profound noise notch the Veteran has in his high frequency hearing ability as evidence that current hearing loss and tinnitus were mostly caused by his military noise exposure. 

In summary, the Board finds that the evidence as to whether or not the Veteran's current bilateral hearing loss and tinnitus were caused by his military service, both positive and negative, is at least in equipoise.  In this regard, equally competent VA and private healthcare experts, after reviewing the same record on appeal and taking a substantially similar in-service and post-service noise exposure history from the Veteran as well as conducting similar audiological testing, reached different conclusions as to the origins or etiology of his bilateral hearing loss and tinnitus.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102, 3.303(a).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


